 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 1 of 14




 1

 2                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
 3
     Civil Action No: 19-CV-0293-PAB-STV
 4

 5   Gilbert T. Tso, a natural person and an American,   )   Article III, Court of Records
                                                         )   Common Law
               Plaintiff,                                )
 6
                                                         )   Verified Complaint for:
     v.                                                  )
 7                                                       )   ===============================
     Rebecca Murray (a.k.a. Tso), et al.,                )   Civil RICO; Violations of Civil Rights, States &
 8                                                       )   Federal Statutes; Injunctive Relief (Sought)
                                                         )
 9             Defendants.                               )   Demand for Trial by Jury where permitted.
                                                         )
10
                                      Plaintiff’s Motion Pursuant to
11                               Fed.R.Cv.P. 62.1 for an Indicative Ruling
                                                    on a
12        Fed.R.Cv.P. 60(b)(2) and (b)(6), (d)(1) Motion for Relief from Judgment, ECF # 91; and
                                           from Order, ECF # 90
13

14         Pursuant to Fed.R.Cv.P. 62.1, your Plaintiff, Gilbert T. Tso, Pro Se/Pro Per/Sui Juris,

15   respectfully submits his MOTION for Indicative Ruling on Plaintiff’s accompanying MOTION
     for Relief from Judgment, ECF #91; and Order, ECF #90, pursuant to Fed.R.Cv.P. 60 (b)(2) and
16
     (b)(6), requesting this Honorable Court provide relief as allowed including those pursuant to
17
     Fed.R.Cv.P. 60 (d)(1).
18
           Plaintiff now moves this Honorable Court for an indicative ruling pursuant to Fed.R.Cv.P.
19   62.1 concerning his Fed.R.Cv.P. 60 (b)(2) and (b)(6) MOTION for Relief from Judgment to take

20   notice of new facts previously unavailable that are highly relevant to Plaintiff’s FIRST CLAIM;
     and that these facts could not have been discovered in time to move for a new trial under
21
     Fed.R.Cv.P. 59(b). Plaintiff further moves for a favorable ruling to set aside Final Judgment,
22
     ECF #91, and post-judgment Order, ECF #90, as applied to Plaintiff’s FIRST CLAIM
23

24                                                Page 1 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 2 of 14




 1

 2   accordingly; and to reopen Plaintiff’s First Claim for hearing of these new facts and for limited

 3   discovery as required and befitting under due process.
        This MOTION is timely entered as Final Judgment regarding Plaintiff’s Amended
 4
     Complaint, ECF #52, specific to Plaintiff’s FIRST CLAIM, was entered on March 10, 2020 and
 5
     the relevant new facts were first disclosed by independent third parties to Plaintiff on September
 6   26, 2020.

 7                     MEMORANDUM OF LAW AND CIVIL PROCEDURES
 8
        1. Fed.R.Cv.P. 62.1 states:
 9               (a) Relief Pending Appeal. If a timely motion is made for relief that the court lacks
10                  authority to grant because of an appeal that has been docketed and is pending, the
                    court may:
11
                    (1) defer considering the motion;
12                  (2) deny the motion; or
13                  (3) state either that it would grant the motion if the court of appeals remands for
                        that purpose or that the motion raises a substantial issue.
14
                 (b) Notice to the Court of Appeals. The movant must promptly notify the circuit clerk
15
                    under Federal Rule of Appellate Procedure 12.1 if the district court states that it
16                  would grant the motion or that the motion raises a substantial issue.

17               (c) Remand. The district court may decide the motion if the court of appeals remands
                    for that purpose.
18
        2. Fed.R.Cv.P. 60 (b) and 60 (d) state in relevant parts:
19
                 (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and
20               just terms, the court may relieve a party or its legal representative from a final

21               judgment, order, or proceeding for the following reasons:
                     :
22                   (2) newly discovered evidence that, with reasonable diligence, could not have
                     been discovered in time to move for a new trial under Rule 59(b);
23                   :

24                                               Page 2 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 3 of 14




 1

 2                  (6) any other reason that justifies relief.

 3             (d) Other Powers to Grant Relief. This rule does not limit a court's power to:
                    (1) entertain an independent action to relieve a party from a judgment, order, or
 4
                    proceeding;
 5                  :
        3. Federal Rules of Appellate Procedure 12.1 states:
 6
               (a) Notice to the Court of Appeals. If a timely motion is made in the district court for
 7                 relief that it lacks authority to grant because of an appeal that has been docketed
 8                 and is pending, the movant must promptly notify the circuit clerk if the district
                   court states either that it would grant the motion or that the motion raises a
 9
                   substantial issue.
10
               (b) Remand After an Indicative Ruling. If the district court states that it would grant
11                 the motion or that the motion raises a substantial issue, the court of appeals may

12                 remand for further proceedings but retains jurisdiction unless it expressly
                   dismisses the appeal. If the court of appeals remands but retains jurisdiction, the
13
                   parties must promptly notify the circuit clerk when the district court has decided
14                 the motion on remand.

15      4. When faced with a Rule 62.1 motion, a district court has three options: defer consideration

16   of the motion until after the appellate court returns the mandate; deny the motion; or "state either
     that it would grant the motion if the court of appeals remands for that purpose or that the motion
17
     raises a substantial issue." Rule 62.1 has been most often used in tandem with Rule 60(b)
18
     motions grounded in either fraud or newly discovered evidence, as in Retirement Board of the
19
     Policemen's Annuity & Beneficiary Fund of City of Chicago v. Bank of New York Mellon, 297
20   F.R.D. 218, 221 (S.D.N.Y. 2013) (noting that the drafting history of Rule 62.1 indicated it was

21   originally meant to be an addition to Rule 60, but was later broadened).

22      5. To ensure proper coordination of proceedings in the district court and in the appellate
     court, the movant must notify the circuit clerk under Federal Rule of Appellate Procedure 12.1
23

24                                               Page 3 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 4 of 14




 1

 2   if the district court states that it would grant the motion or that the motion raises a substantial

 3   issue. Remand is in the court of appeals’ discretion under Appellate Rule 12.1.

 4            CAUSE AND JUSTIFICATION FOR MOTION ON NEW FACTS AND

 5                                           ALLEGATIONS

 6      6. Pursuant to Fed.R.Cv.P. 60(b)(2) and (b)(6), 60(d)(1), and pursuant to Fed.R.Cv.P. 62.1 as

 7   jurisdiction presently sits with the U.S. Court of Appeals for the Tenth Circuit under Case No.
     20-1142 which also implicates Fed.R.App.P. 12.1, Plaintiff has good cause and justification for
 8
     this MOTION as:
 9
               (i)     Plaintiff’s Amended Complaint and pleadings alleged defendants Akins, SPAL
10                     PC, Spiegle, Ridings and KRV PC engaged in multiple schemes and artifices
                       to defraud victims through a pattern of racketeering; and their actions directed
11
                       at Plaintiff’s custody dispute involving defendant Rebecca are common
12                     practice throughout the Enterprise that is the domestic relations courts of
13                     Colorado and Illinois. Plaintiff supported his claims with facts and inferential
                       allegations, contending that pattern as an element of his 18 U.S.C. §1962 claim
14
                       pursuant to the RICO ACT, exists and pervades so long as these defendants
15                     operate within the Enterprise. Plaintiff alleged and argued that defendants are

16                     an ever-present risk and danger to other victims until and unless they are
                       removed from the Enterprise entirely; and that other victims can be located
17
                       through discovery.
18             (ii)    However, upon defendants’ joint motions to stay discovery pending a ruling on
19                     their motions to dismiss, this Court denied Plaintiff all discovery preventing
                       Plaintiff from the benefit of this Court’s authority to compel defendants to
20
                       disclose information vital to Plaintiff’s inferential allegations. Consequently,
21                     in its discretion this Court on March 10, 2020 dismissed Plaintiff’s FIRST

22                     CLAIM based on an insufficient pleading of pattern element of his 18 U.S.C.
                       §1968 claim, and specifically for failure to show continuity or its plausibility.
23

24                                               Page 4 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 5 of 14




 1

 2           (iii)   Plaintiff entered Notice of Appeal on April 8, 2020 and jurisdiction of this
                     matter transferred to the United States Court of Appeals for the Tenth Circuit
 3
                     on May 7, 2020.
 4
             (iv)    Since May 7, 2020 Plaintiff has obtained new evidence showing that the
 5                   pattern of racketeering and corrupt practices by defendants alleged in

 6                   Plaintiff’s Amended Complaint extends to include other practitioners within
                     the family court network affiliated with defendants, herein specifically Akins,
 7
                     SPAL PC and Spiegle, and involves multiple victims. These new facts further
 8                   support Plaintiff’s allegations, inferential or otherwise, that the artifices to
                     defraud described in the Amended Complaint are endemic and constitute
 9
                     common practice throughout the Enterprise. As stated in Plaintiff’s complaint
10                   and pleadings, unless defendants are removed from the Enterprise, their
11                   corrupt practices will continue as these networks and relationships remain,
                     creating an ever-continuing series of new victims. This is precisely the pattern
12
                     element that RICO claims are required to show, inferred or otherwise, and that
13                   due process demands discovery under the authority of the trial court.

14           (v)     Due to the Court’s granting of a stay of all discovery pending resolution of
                     defendants’ motions to dismiss, Plaintiff was unable to timely establish
15
                     whether defendants Akins, SPAL PC, Spiegle, Ridings and KRV PC had
16                   collaborated among them in other family court litigation creating other victims.
17                   Indeed, without this Court’s authority to compel defendants to disclose of such
                     facts, Plaintiff was left with the heavy burden to timely provide facts to support
18
                     his inferential allegations.
19
      7. New Facts and Allegations Raise Substantial Issues that Warrant Relief and Discovery.
20
             (i)     On September 18, 2020 Plaintiff received an unsolicited voicemail from a
21                   private party, at the time unknown to Plaintiff, seeking an opportunity to

22                   discuss matters specific to their complaint against defendant Dr. Richard

23

24                                             Page 5 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 6 of 14




 1

 2                      Spiegle1; this complaint is registered with Colorado Department of Regulatory
                        Agencies (CO DORA) case no. 2020-5533. On information and belief,
 3
                        officials from Denver County/Jefferson County Child Protective Services
 4                      (CPS) are also investigating.
 5              (ii)    On September 26, 2020 Plaintiff met with this party in Jefferson County,

 6                      Colorado. Plaintiff was informed they were referred to Plaintiff’s federal
                        pleadings by a colleague of theirs who remains unknown to Plaintiff.
 7
                (iii)   During this meeting, Plaintiff learned that defendant law firm SPAL PC and
 8                      defendant Tanya Akins initially represented this party in divorce and custody
 9                      litigation before the Denver District Court for a period between 2015 to 2016.
                        As the attorney of record for this party, defendant Akins brought Dr. Gene
10
                        Gross and Dr. William Fyfe to serve as forensic evaluators; and later in 2017
11                      Dr. Spiegle was assigned by the court to serve as the family’s therapist.

12              (iv)    After defendant Spiegle got involved with the family, defendants Akins and
                        SPAL PC were fired by this party, and Drs. Gross and Fyfe were no longer on
13
                        the case. On information and belief, this party fired Akins and SPAL PC for
14
                        cause, but defendant Spiegle remained on their case per court order as the
15                      family’s therapist.

16              (v)     Plaintiff attests to his conversation with this party and from this conversation,
                        on information and belief, this CO DORA complaint is well supported with
17
                        physical exhibits and records; the charges are detailed and also well
18                      documented. At the pleasure of this Court, and in the interest of justice,

19                      Plaintiff urges this Court issue a federal subpoena to produce under seal a copy
                        of this complaint.
20
                (vi)    Between October 11 through October 18, 2020, an associate familiar with
21                      Plaintiff’s federal RICO lawsuit helped facilitate several meetings between
22

23   1
         STATE OF COLORADO DEPT. OF REGULATORY AGENCIES Complaint No. 2020-5533.

24                                               Page 6 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 7 of 14




 1

 2               Plaintiff, the party filing the CO DORA complaint against Spiegle, and other
                 victims. These meetings produced additional facts, including the following:
 3
                 a. Records and documentation exist showing networks of attorneys, law
 4
                    firms, psychologists and psychiatrists acting in cahoots to corrupt the
 5                  domestic relations courts across Colorado, predominantly in Denver,
                    Arapahoe, Jefferson, Adams, Weld, Boulder, and Douglas counties.
 6
                 b. Plaintiff was told by victims of one such network comprised of the
 7                  following agencies of attorneys and custody evaluators (Psy.D.’s and
                    M.D.’s) who have or had associations with certain law firms:
 8
                         i. The attorneys include Tanya Akins, David A. Lamb; Daniel Deasy;
 9                          Elizabeth Bonanno; Diane Wozniak; and Katie Ahles.

10                      ii. The custody evaluators include Dr. Richard Spiegle, Dr. William
                            Fyfe, Dr. Gene D. Gross, Dr. Dana L. Cogan, MD (ret.), Edward C.
11                          Budd, Ph.D, Kathleen McNamara, Ph.D. PLLC; Katz & Loizeaux
12                          Forensics Services LLC; Marian Camden Psy.D. LLC; Barbara
                            Shindell LCSW; and
13
                       iii. The law firms are alleged to be Gutterman Griffiths PC a.k.a.
14                          Griffiths Law PC; Sherr Puttman Akins Lamb PC; GEM Family
                            Law; Springer & Steinberg PC; McGuane and Hogan, PC a.k.a.
15                          Hogan Omidi, PC; and Sherman & Howard LLC.
16               c. In the multiple incidents alleged by victims involving falsified reports and
                    unsupported allegations, the law firms of Gutterman Griffiths PC and
17
                    Sherman & Howard LLC were often associated with Drs. William Fyfe,
18                  Gene Gross, Dana L. Cogan MD, Richard Spiegle, Edward C. Budd Ph.D.,
                    and Katz & Loizeaux Forensics Services. On information and belief, these
19                  law firms routinely collaborate with this network of psychologists and
                    psychiatrist to fuel high conflict custody disputes and to fix litigation
20
                    outcomes for personal enrichment.
21               d. This network of lawyers and custody evaluators operates in collusion to
22                  manipulate outcomes in custody litigation for personal enrichment, using
                    omissions, falsified reports, and unsupported allegations to fuel high
23                  conflict family court disputes. Victims have also alleged custody

24                                       Page 7 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 8 of 14




 1

 2                        evaluations were deliberately fixed in exchange for cash compensation and
                          bribes.
 3
                      e. On information and belief, victims of this network of lawyers and custody
 4                       evaluators who spoke with Plaintiff attested to having incurred significant
                         legal and professional fees ranging from $150,000 upwards to over $1.2
 5
                         million per case from having to litigate unfounded allegations and
 6                       intentional misrepresentations.
                      f. Dr. Gene D. Gross, a member of this network, was recently investigated
 7
                         regarding multiple custody cases, was sanctioned and had his professional
 8                       license to practice psychology suspended by the State of Colorado pending
                         disciplinary proceedings.2 On information and belief, Dr. Gross is a close
 9
                         professional associate of Dr. Fyfe, and likely of Dr. Richard Spiegle; all are
10                       members of this network of corrupt lawyers and custody evaluators.
                      g. Prior to joining defendant Sherr Puttman Akins Lamb PC, defendant Tanya
11
                         Akins worked for Gutterman Griffiths PC. On information and belief,
12                       Gutterman Griffiths PC a.k.a. Griffiths Law routinely employs several of
                         these corrupt custody evaluators, such as Drs. Gross, Fyfe and Spiegle.
13
              (vii)   On information and belief, this is no coincidence as the acts of racketeering
14                    and corruption perpetrated by Akins, Spiegle and SPAL PC against Plaintiff
15                    are practices both common and widespread throughout the Enterprise [see
                      above, ¶ 7(i)-(vi); see also, ECF # 52 @ ¶¶ 93-95].
16
              (viii) On information and belief, it was not coincidental that Akins and Spiegle
17
                      approached the Denver District Court in ex-Parte communications to use
18                    Spiegle as a forensic evaluator while Spiegle was separately engaged as a
                      therapist for Plaintiff’s child. Based on these new facts, Plaintiff now supports
19
                      with facts his earlier allegation that defendants Akins, Rebecca and SPAL PC
20                    intentionally set out to use Spiegle, in a forensics capacity to later testify
21

22
     2
      Sanctions were imposed by the State of Colorado against Dr. Gene D. Gross, CO License No.
23   PSY.0004086, due to a summary suspension entered by CO DORA, effective 9/1/2019.
24                                              Page 8 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 9 of 14




 1

 2                      against Plaintiff, for the purpose of fixing then ongoing custody litigation’s
                        outcome.
 3
        8. The significance of the new facts and the subsequent revelations rest with the associations
 4
     of defendants Akins, SPAL PC, and Spiegle with other bad actors operating within the
 5
     Enterprise. These actors are alleged and have been known to falsify records and to corruptly
 6   influence court proceedings to set outcomes for personal enrichment. Importantly, at least one

 7   member of this network was recently sanctioned and had his professional license summarily
     suspended by the State of Colorado pending disciplinary proceedings [see above, ¶ 7(vi)(f)].
 8

 9      9. On information and belief, defendants Akins, SPAL PC and Spiegle engaged in schemes
     and racketeering practices that are both common and widespread throughout the Enterprise; and
10
     that Akins, SPAL PC and Spiegle are intimately familiar with these schemes from their long-
11
     standing collaboration with other bad actors within the Enterprise. These new facts support
12   Plaintiff’s prior inferential allegations. In the interest of justice, this Court should grant relief

13   from judgment to allow discovery to proceed as relates to the First Claim.

14                                              ARGUMENT
15
        10. The District Court wrongly concluded it lacked subject matter jurisdiction due to Rooker-
16
     Feldman, and consequently denied Plaintiff all discovery. Having abused discretion, the District
17   Court then erred in law dismissing Plaintiff’s First Claim, despite factual and inferential

18   allegations that 18 U.S.C. §1962 defendants Akins, Ridings, Spiegle, SPAL PC, and KRV PC
     are regular actors engaged in schemes and practices shown in Plaintiff’s Amended Complaint to
19
     be common and widespread throughout the Enterprise [see ECF # 52 at ¶¶ 103-141; see
20
     specifically, ¶ 141 Case A.].
21
        11. The District Court’s denial of all discovery is questionable under the factors set forth in
22
     String Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934-LTB-PAC, 2006 WL
23   894955 at *2 (D.Colo. Mar. 30, 2006). These factors to determine good cause under Local Rule

24                                                Page 9 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 10 of 14




 1

 2   30.2B are: (1) plaintiff's interests in proceeding expeditiously with the civil action and the

 3   potential prejudice to plaintiff of a delay; (2) the burden on the defendants; (3) the convenience
     to the court; (4) the interests of persons not parties to the civil litigation; and (5) the public
 4
     interest. Plaintiff’s right to due process was denied and he was prejudiced by the Court’s stay of
 5
     all discovery as the Rooker-Feldman doctrine apparently does not apply to his First Claim.
 6   Pursuant to String Cheese Incident, LLC factor (1), Plaintiff was directly harmed. Equally

 7   important per factors (4) and (5), and the new facts concerning an investigation into defendant
     Spiegle by the State of Colorado DORA and CPS recently provided to Plaintiff by other victims,
 8
     a substantial injustice was perpetrated by the abuse of discretion of this Court.
 9
        12. Plaintiff’s Amended Complaint provided both factual and inferential allegations showing
10
     plausibility for the 18 U.S.C. §1962 element of “pattern” (specifically, “continuity”) to exist for
11
     defendants Akins, SPAL PC, Ridings, KRV PC and Spiegle; this warrants further discovery as to
12   the alleged violations of 18 U.S.C. §1962 consistent with Anderson v. Liberty Lobby, Inc., 477

13   U.S. 242 (1986).

14      13. Plaintiff’s Amended Complaint satisfied the Twombly plausibility standard as it provided
     factual, both direct and inferential, allegations respecting all the elements necessary to sustain his
15
     First Claim under the legal theory of showing pattern/continuity, open and close, under 18
16
     U.S.C. §1962. Importantly, the Amended Complaint explicitly stated that Plaintiff would support
17
     his factual and inferential allegations through discovery to show these defendants pose a
18   continuing RICO threat. However, the District Court denied Plaintiff all access to discovery, and

19   by doing so denied Plaintiff due process. [See, Shero v. City of Grover, 510 F.3d 1196, 1200
     (10th Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2207)]
20
        14. On September 26, 2020 Plaintiff received independently sourced evidence of professional
21
     misconduct and questionable ethics involving defendants Spiegle, Akins and SPAL PC.
22
     Between October 11, 2020 through October 18, 2020, multiple victims provided independently
23

24                                                Page 10 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 11 of 14




 1

 2   documented evidence of defendant Akins’ association with other bad actors known to have

 3   victimized many through the schemes used against Plaintiff described in ECF # 52.

 4      15. In the interest of justice, a Rule 62.1 indicative ruling stating this Court’s intent to grant
     relief from ECF # 90 and ECF # 91, or stating that new facts now raise significant issues
 5
     concerning Plaintiff’s First Claim as allowed by Rule 60(b)(2) and 60(b)(6), must be considered
 6
     and issued. In support, Plaintiff is prepared to make available to this Court at hearing such
 7   witness testimony relating to the new facts presented herein, to propose a schedule for discovery
 8   as concerns Plaintiff’s First Claim, and through judicial notice to notify the United States Court

 9   of Appeals for the Tenth Circuit of this pending Rule 62.1 motion for Rule 60(b) relief.

10                                                MOTION

11
        16. Pursuant to Fed.R.Cv.P. 62.1 and Fed.R.Cv.P. 60(b)(2) and 60(b)(6), and on account of
12   new facts and evidence presented herein, Plaintiff respectfully moves this Honorable Court to

13   grant Plaintiff’s motion for an indicative ruling on Plaintiff’s Rule 60(b) motion seeking relief
     from Judgment, ECF # 91 and Order, ECF # 90.
14

15                                     SUMMARY AND PRAYER

16
        WHEREFORE, pursuant to Fed.R.Cv.P. 62.1 and pursuant to Fed.R.Cv.P. 60(b)(2) and
17
     60(b)(6), your undersigned Plaintiff, Gilbert T. Tso, now prays that this Honorable Court:
18
            (A)     GRANT AN INDICATIVE RULING TO WARRANT REMAND of case no. CA10
19                  20-1142 AND to RETURN JURISDICTION TO THE DISTRICT COURT; and
            (B)     FOR RULE 60(b)(2) and (b)(6) RELIEF FROM JUDGMENT/ORDER re: Plaintiff’s
20
                    FIRST CLAIM; and
21
            (C)     FOR THE ISSUANCE OF A SUBPOENA TO PRODUCE, UNDER SEAL, a copy of
22                  relevant files and documents from COLORADO DEPT. OF REGULATORY
                    AGENCIES case no. 2020-5533; and
23

24                                               Page 11 of 12
 Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 12 of 14




 1

 2        (D)   FOR HEARING INSTANTER to examine these new facts, to produce witnesses
                and testimonies in accordance with the Federal Rules of Evidence and laws
 3              governing this case;
 4        (E)   and any other relief that the Court deems fair and equitable.

 5                                                    Respectfully submitted,
 6

 7
                                                      s/ Gilbert T. Tso
                                                      Gilbert T. Tso
 8
                                                      3700 Quebec Street, #100-228
                                                      Denver, CO 80207
 9
                                                      Telephone: 312-339-1968
                                                      Email: gilbert.tso@gmail.com
10
                                                      Pro Se Plaintiff, Party of Record
11

12

13

14

15

16

17

18

19

20

21

22

23

24                                         Page 12 of 12
Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 13 of 14




                            CERTIFICATION OF DUTY TO CONFER

         On October 9, 2020 Plaintiff contacted Defendants’ counsels to confer on Plaintiff’s
      Motion Pursuant to Fed.R.Cv.P. 62.1 for an Indicative Ruling on a Fed.R.Cv.P. 60(b)(2) and
      (b)(6), (d)(1) Motion for Relief from Judgment, ECF # 91; and from Order, ECF # 90.

         By October 13, 2020 counsels for defendants all indicated they oppose this Motion.
      Plaintiff reports this is also a contested motion.




                                                           s/ Gilbert T. Tso_____________
                                                           Gilbert T. Tso
                                                           3700 Quebec Street, #100-228
                                                           Denver, CO 80207
                                                           Telephone: 312-339-1968
                                                           Email: gilbert.tso@gmail.com
                                                           Pro Se Plaintiff, Party of Record
Case 1:19-cv-00293-PAB-STV Document 99 Filed 10/21/20 USDC Colorado Page 14 of 14




                                   CERTIFICATE OF SERVICE

      This is to certify that I have duly served the within Plaintiff’s Motion Pursuant to
   Fed.R.Cv.P. 62.1 for an Indicative Ruling on a Fed.R.Cv.P. 60(b)(2) and (b)(6), (d)(1) Motion
   for Relief from Judgment, ECF # 91; and from Order, ECF # 90 upon all parties herein by
   depositing copies of same via CM/ECF, this 21st day of October 2020, addressed as follows:

   By CM/ECF:
   Allison R. Ailer, Ass’t. Att’y General               Richard M. Murray, Esq.
   State of Colorado                                    Polsinelli P.C. - Denver
   Ralph L. Carr Colorado Judicial Center               1401 Lawrence Street, Ste. 2300
   1300 Broadway, 10th Floor                            Denver, CO 80202
   Denver, CO 80203                                     E-Mail: rmurray@polsinelli.com
   E-Mail: allison.ailer@coag.gov                                 rwarren@polsinelli.com
   *Counsel of Record                                   *Counsel of Record

   Robert A. Wolf, Esq.                                 Eric M. Ziporin
   Sherri L. Catalano                                   Jonathan N. Eddy
   City and County of Denver                            Senter Goldfarb & Rice, LLC
   1200 Federal Blvd., 4th Floor                        3900 East Mexico Avenue
   Denver, CO 80204                                     Suite 700
   E-Mail: robert.wolf@denvergov.org                    Denver, CO 80210
   *Counsels of Record                                  E-Mail: eziporin@sgrllc.com
                                                                 jeddy@sgrllc.com
   Tory D. Riter, Esq.                                  *Counsels of Record
   Kelly L. Kafer, Esq.
   Baldwin Morgan & Rider, P.C.                         Kevin S. Taylor, Esq.
   1512 Larimer Street, Ste. 450                        Taylor Anderson LLP
   Denver, CO 80202                                     1670 Broadway, Suite 900
   E-Mail: triter@morganrider.com                       Denver, CO 80202
            kkafer@morganrider.com                      E-Mail: ktaylor@talawfirm.com
   *Counsels of Record                                  *Counsel of Record



                                                        s/ Gilbert T. Tso____________
                                                        Gilbert T. Tso
                                                        3700 Quebec Street, #100-228
                                                        Denver, CO 80207
                                                        Telephone: 312-339-1968
                                                        Email: gilbert.tso@gmail.com
                                                        Pro Se Plaintiff, Party of Record
